DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 02, 2021 has been entered.
 
Status of the Claims
Amendment filed August 02, 2021 is acknowledged. Claim 1 has been amended. Non-elected Invention and/or Species, Claims 6-9 and 13-16 have been withdrawn from consideration. Claims 1-4, 6-9 and 11-21 are pending.
Action on merits of the elected Invention and Species, claims 1-4, 11-12 and 17-21 follows.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 11-12 and 17-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described 
Claim 1 recites: a through electrode that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film, to a wiring layer formed on another side of the semiconductor substrate, the through electrode being formed in the inter-pixel region of the pixel separation section (lines 7-10); and 

The specification, ¶ [0120], discloses: “FIG. 13 depicts ….. In order to lower the contact resistance between the through electrode 171 and the polysilicon electrode 121, a thin high-k film (a high-dielectric constant gate insulation film ) may be formed at the interface.” 
A “high-dielectric constant” at the interface between the electrode 171 and the  polysilicon 121 would have, inherently, increase the resistance between the two, NOT LOWER. In fact, a dielectric layer, particularly high-K dielectric, inhibits or prevents electrical connection between the through electrode 171 and the wiring layer 102.   
Since the “high-dielectric constant gate insulating film” is an insulating dielectric film, it inherently insulates the through electrode 171 and the polysilicon layer 22, thus inherently blocks or prevents signal transmitting of the electric charge obtained by the photoelectric conversion in the photoelectric conversion film to a wiring layer formed on another side of the semiconductor substrate. 
a structure as described in the specification “through electrode -high-K dielectric-polysilicon” is well known in the art as a MOS (Metal-Oxide-Semiconductor) capacitor.        
Signals from the photoelectric conversion film would not transmit from the through electrode 171 to the wiring layer 102 via the “high-dielectric-constant film”.
 THIS DEVICE WILL NOT WORK as intended.
Thus, applicant fails to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

To justify his position of only to “reduce contact resistance”, Applicant referred to an NPL to K-W. ANG et al.
First, this article was not properly cited for record in PTO-1449, instead of as an attachment. 
Second, the interface materials, high-k film, in the NPL are specific to certain dielectric  materials. The experiment requires, on the surface of a heavily doped silicon, an ultra-thin chemical oxide, SiOx, then an ultra-thin (1nm) of a specific high-k material on the chemical oxide; and a metal conductor. There are interactions between the chemical oxide SiOx and the ultra-thin high-k film and diffusing of ions takes place leading to a formation of dipole at the SiOx - high-k interface. See Results and Discussion. 
However, the interface of the claimed invention comprises only a thin high-k material, non-specific material. 
Therefore, the Applicant cannot utilize the results of the NPL, which is different in the first place, to conclude that the thin high-k film of the instant invention would behave the same way, such as reduce contact resistance.  

Claims 1-4, 11-12 and 17-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
There does not appear to be a written description of the claim limitation “wherein the through electrode extends into the wiring layer and has a substantially constant width from a top portion of the through electrode to a bottom portion of the through electrode extending into the wiring layer” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

	   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 1-4, 11-12 and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “a through electrode that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film, to a wiring layer formed on another side of the semiconductor substrate, the through electrode being formed in the inter-pixel region of the pixel separation section”.
However, the specification, paragraph [0120], discloses: “FIG. 13 depicts ….. In order to lower the contact resistance between the through electrode 171 and the polysilicon electrode 121, a thin high-k film (a high-dielectric constant gate insulation film) 127 may be formed at the interface.” 
signal cannot transmit through. 
Claim 1 contravenes the specification.
Therefore, claim 1 and all dependent claims are indefinite.

Claim 3 recites: the imaging element according to claim 1, wherein the through electrode is electrically coupled to a reading-out element in the wiring layer through a polysilicon electrode formed on an element separation section formed in the semiconductor substrate.
There is no support for such limitation because, the specification, ¶ [0120], discloses: “FIG. 13 depicts ….. In order to lower the contact resistance between the through electrode 171 and the polysilicon electrode 121, a thin high-k film (a high-dielectric constant gate insulation film) may be formed at the interface.”   
The high-dielectric constant film at the interface would have disconnected the through electrode and the polysilicon electrode. 
The limitation of claim 3 contravenes the disclosure.
Therefore, claims 3 and 4 are indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 11-12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. (US. Pub. No. 2011/0216212) in view of SUGIURA (US. Pub. No. 2015/0255498) both of record. 

a plurality of pixels (2); 
a photoelectric conversion film (36) provided on one side of a semiconductor substrate (13), 
a pixel separation section formed in an inter-pixel region around a portion of each of the plurality of pixels (2);  
a through electrode (33) that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film (36), to a wiring layer (15) formed on another side of the semiconductor substrate (13), the through electrode (33) being formed in the inter-pixel region of the pixel separation section; and 
an insulation film (39) provided on a top surface of the semiconductor substrate (13) beneath the photoelectric conversion film (36), without extending into a bottom surface of a through hole that accommodates the through electrode (33),
wherein the through electrode (33) extends into the wiring layer and has a substantially constant width from a top portion of the through electrode (33) to a bottom portion of the through electrode (33) extending into the wiring layer. (See FIGs. 1, 11).

Thus, WATANABE is shown to teach all the features of the claim with the exception of explicitly disclosing the insulation film being an anti-reflection film. 
However, SUGIURA teaches a semiconductor device including:


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the insulating film of WATANABE utilizing the anti-reflection material as taught by SUGIURA to allow light into the substrate. 

With respect to claim 2, As best understood by Examiner, the pixel separation section and the through electrode (33) of WATANABE are formed in such a manner that an insulating film (39) of the pixel separation section and an insulating film (34) covering a periphery of the through electrode (33) make contact with each other.

With respect to claim 3, the through electrode (33) of WATANABE is electrically coupled to a reading-out element (Tr1) in the wiring layer through a polysilicon electrode formed on an element separation section formed in the semiconductor substrate (13).

With respect to claim 11, As best understood by Examiner, the imaging element of SUGIURA further comprises: 
a light-shielding film (63) formed on the pixel separation section, 
wherein an upper end portion of the through electrode (6) is formed to cover an upper side of an insulating film (61) covering a periphery of the through electrode (6) and to be separate from other portions the light-shielding film (63).

With respect to claim 17, the pixel separation section of WATANABE is formed in grooves  provided in the inter-pixel region. 
With respect to claim 18, an insulating film (34) of WATANABE is provided in the grooves.
With respect to claim 19, the grooves of WATANABE have a predetermined depth and  substantially constant width. 
With respect to claim 20, in view of SUGIURA, imaging element further comprises an insulating layer (70) is provided above the anti-reflection film (62). 
With respect to claim 21, in view of SUGIURA, the insulating layer (70) and the anti-reflection film (62) are made of different materials. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE ‘212 and SUGIURA ‘498 as applied to claim 3 above, and further in view of MATSUMOTO et al. (US. Pub. No. 2010/0026866) of record. 
WATANABE, in view of SUGIURA, teaches the imaging element as described in claim 3 above including the polysilicon electrode (33) formed on the element separation section formed in the semiconductor substrate (13). 
Thus, WATANABE and SUGIURA are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide is provided on the polysilicon electrode. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the polysilicon electrode of WATANABE and SUGIURA having the silicide layer provided on polysilicon electrode as taught by MATSUMOTO to reduce contact resistant. This is well known in the art. 

Response to Arguments
Applicant's arguments filed April 06, 2021 have been fully considered but they are not persuasive.
Claims Rejections Under 35 U.S.C. §112(a)
Applicant argues:
Applicant respectfully submits that paragraph [0120] of the present specification refers to lowering the contact resistance between the two electrodes using a thin high-k film (a high-dielectric-constant insulating film). There is nothing in the specification that states lowering the contact resistance blocks or prevents signal transmission. 

First, according to the article, the experiment required an “ultra-thin” layer (1nm thick) of very specific high-k materials, not just any high-k material, and a chemical oxide, SiOx. 
In the instant invention, the SiO2 is completely removed before, the “thin” high-k (not specific high-k, not ultra-thin high-k) is formed at the interface.  
Lowering the contact resistance or not, the thin high-k layer at the interface would inherently inhibit the current flow between the through electrode and the wiring layer. 
Note that, claim 1 clearly recites: “a through electrode that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film, to a wiring layer”. 
Therefore, the specification fails to enable the claims. 
The rejection is maintained.

Claims Rejections Under 35 U.S.C. §112(b)
Contrary to the Applicant’s assertion, the claim contravenes the specification. Therefore, the claims are indefinite. 
The rejection is maintained.

Claims Rejections Under 35 U.S.C. §102 and 103
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829